EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Freeck, registration no. 76,908 on 2/25/2021
The application has been amended as follows: 

In Claims
1.	(Currently amended)	A method comprising:
receiving a log file, wherein the log file stores logging information from previous executions of one or more tests;
storing an original logging position of the log file, the original logging position representing an end of the logging information from the previous executions of the one or more tests;
storing context information for the original logging position of the log file;
executing, after storing the original logging position, a first test in a testing environment, wherein executing the first test causes logging information regarding execution of the first test to be appended to the log file at the original logging position; and

locating the original logging position within the log file by:
calculating a context position of the context information in the log file;
detecting that contents of the log file at the context position match the context information, and
copying, starting from the original logging position, at least a portion of the log file to the output file.

2.	(Currently amended)	The method of claim 1, wherein the context position is an expected location of the context information in the log file, and 

wherein locating the original logging position further comprises:

reading contents of the log file starting from the context position.

4.	(Currently amended)	The method of claim 2, wherein locating the original logging position further comprises:

copying the portion of the log file starting from the original logging position.

14.	(Currently amended)	A system comprising:
a processor; and
a memory storing instructions which, when executed by the processor, cause the processor to:
receive a log file, wherein the log file stores logging information from previous executions of one or more tests;
store an original logging position of the log file, the original logging position representing an end of the logging information from the previous executions of the one or more tests;
store context information for the original logging position of the log file;
execute, after storing the original logging position, a first test in a testing environment, wherein executing the first test causes logging information regarding execution of the first test to be appended to the log file at the original logging position; and
create, after executing the first test, an output file corresponding to the log file by 
 locating the original logging position within the log file by:
calculating a context position of the context information in the log file;
detecting that contents of the log file at the context position match the context information, and
 copying, starting from the original logging position, at least a portion of the log file to the output file.

15.	(Currently amended)	The system of claim 14, wherein the context position is an expected location of the context information in the log file, and 

wherein the memory stores further instructions which, when executed by the processor while locating the original logging position, cause the processor to:

read contents of the log file from the context position.

16.	(Currently amended)	The system of claim 15, wherein the memory stores further instructions which, when executed by the processor while locating the original logging position, cause the processor to:

copy the portion of the log file starting from the original logging position.

20.	(Currently amended)	A non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to:
receive a log file, wherein the log file stores logging information from previous executions of one or more tests;

store context information for the original logging position of the log file;
execute, after storing the original logging position, a first test in a testing environment, wherein executing the first test causes logging information regarding execution of the first test to be appended to the log file at or below the original logging position; and
create, after executing the first test, an output file corresponding to the log file by 
 locating the original logging position within the log file by:
calculating a context position of the context information in the log file;
detecting that contents of the log file at the context position match the context information, and
 copying, starting from the original logging position, at least a portion of the log file to the output file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 1/11/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “receiving a log file, wherein the log file stores logging information from previous executions of one or more tests and storing an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANIL KHATRI/Primary Examiner, Art Unit 2191